Citation Nr: 1619121	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-26 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the Army Quartermaster Corps from June 1946 to May 1948, and is authorized to wear the World War II Victory Medal.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the RO that, in pertinent part, denied service connection for asthma and for peripheral vascular disease; and denied a disability rating in excess of 30 percent for service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease.  The Veteran timely appealed. 

In April 2014, the RO granted service connection for asthma, as part and parcel of the Veteran's service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board inferred a claim for TDIU as part and parcel of the Veteran's claim for an increased disability rating.

In July 2015, the Board denied the Veteran's claim for an increased evaluation for service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease; and remanded both the inferred claim for a TDIU and the claim for service connection for peripheral vascular disease for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  





This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Peripheral vascular disease was not present during active service, and is not otherwise related to service; nor is it due to or aggravated by the service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.

2.  Service connection is in effect solely for pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma, currently rated as 30 percent disabling. 

3.  The Veteran has not worked full-time since 1968; he reportedly has work experience as a heavy equipment operator. 

4.  The Veteran's service-connected disability is not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  Peripheral vascular disease was not incurred in service and is not secondary to the service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). Through a September 2011 letter, the RO notified the Veteran of elements of service connection, elements of an increased rating, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims, to include the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible.  The RO or VA's Appeals Management Center (AMC) has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to these claims.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, peripheral vascular disease is not considered chronic under section 3.309.

In this case, the record reflects that the Veteran was first diagnosed with peripheral vascular disease many years after his discharge from service.  The Veteran is not entitled to direct service connection for peripheral vascular disease because there is no competent evidence linking his current disability to any disease or injury in active service.

Service treatment records do not reflect any findings or complaints of peripheral vascular disease.  The Veteran underwent no treatment for peripheral vascular disease in service.  Peripheral vascular disease was not noted at the time of the Veteran's separation examination from active service in May 1948.  No abnormalities were noted.  

Records show that, in November 2010, the Veteran's private treating physician, Dr. K., certified that the Veteran has severe peripheral vascular disease and required surgery of his right lower extremity in April 2009.  Thus, the evidence of record weighs against a finding that peripheral vascular disease was present during active service.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to active service.  While the Veteran is competent to report symptoms, he is not competent to provide an etiology opinion linking peripheral vascular disease to service, as this is beyond the capacity of a lay person to observe.  

Here, the Veteran asserts that his peripheral vascular disease is secondary to his service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

Private hospital records, dated in May 2009, show that the Veteran was admitted because of intermittent claudication of his left lower extremity.  Diagnoses included severe peripheral vascular disease and surgery was performed.

In March 2014, a VA examiner opined that there was insufficient medical evidence to support a nexus between the Veteran's known peripheral vascular disease and his service-connected respiratory and pulmonary disabilities.  The VA examiner explained that pulmonary tuberculosis is not medically considered an etiology or contributing factor to development of peripheral vascular disease.  The VA examiner also explained that the Veteran has longstanding hypertension and hypercholesterolemia, which are the most likely etiologies of his peripheral vascular disease.  Hence, the VA examiner opined that the condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disability.

Following the Board's November 2014 remand, another VA examiner reviewed the Veteran's claims file (electronic), for purposes of determining whether the Veteran's peripheral vascular disease was proximately due to or the result of, or aggravated by his service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.  The VA examiner provided an addendum opinion in December 2014.  While mistakenly indicating that the Veteran's peripheral vascular disease existed prior to active service, the December 2014 VA examiner opined that the Veteran's peripheral vascular disease was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The VA examiner clearly found no association between the Veteran's peripheral vascular disease and his service-connected respiratory and pulmonary disabilities.

Lastly, following the Board's July 2015 remand, another VA physician reviewed the Veteran's claims file and medical records in August 2015; and opined that a "baseline" level of severity of peripheral vascular disease could not be established prior to aggravation because such baseline is rarely established unless the individual is having symptoms suggestive of peripheral vascular disease.  The VA physician explained that the Veteran had tuberculosis in the 1940/1950's, at a time when the Veteran was only in his twenties; and that it is uncommon to find peripheral vascular disease in individuals who are that young.

The August 2015 physician also opined that it is not at least as likely as not that the Veteran's peripheral vascular disease was aggravated beyond its natural progression by the service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.  In support of the opinion, the August 2015 physician reasoned that there is no plausible physiologic mechanism to attribute the Veteran's peripheral vascular disease to pulmonary tuberculosis.  The August 2015 physician also explained that peripheral vascular disease is a common condition in men over age 60; and that the Veteran's condition was far more likely due to age, genetic factors, and his comorbid conditions at the time of his diagnosis-i.e., hypertension and low "high-density lipoprotein" cholesterol-which are highly associated with development of peripheral vascular disease.
   
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the VA examination reports and addenda to be persuasive in finding that current peripheral vascular disease was less likely than not due to or aggravated by the service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.  The VA examiners reviewed the Veteran's medical history and provided a rationale which considered whether there was any relationship between pulmonary tuberculosis and peripheral vascular disease.  The examiners explained that there is no basis for peripheral vascular disease to be caused by or aggravated by the service-connected respiratory and pulmonary disabilities.  Together, the Board finds the opinions in the VA examination reports and addenda are fully articulated and contain sound reasoning. Therefore, the opinions are afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

While the Veteran contends that his peripheral vascular disease was caused by or had worsened due to his pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying peripheral vascular disease, or to identify that a disability such as peripheral vascular disease is related to service or due to or aggravated by his service-connected respiratory and pulmonary disabilities.  Nor has he indicated that any medical professional has told him of such a relationship, and the evidence confirms that no treating professional has documented any relationship.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for peripheral vascular disease, to include as secondary to pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU Benefits

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran completed one year of high school and had no additional education or training.  He reportedly last worked full time as a heavy equipment operator in 1968.  While the Veteran reportedly left his last job because of disability, he neither received nor expected to receive disability retirement benefits at the time.  Nor did he receive or expect to receive workers' compensation benefits.  In as much as the Veteran had not work at any time during the five years prior to submitting his first formal claim for TDIU benefits in January 2015, no employment information is available for verification purposes.

Service connection is currently in effect solely for pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma, currently rated as 30 percent disabling.  Clearly, the schedular requirements noted above for a TDIU are not met.  

Where the percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  

In January 2015, the Veteran's treating physician, Dr. K., indicated that the Veteran has severe peripheral vascular disease and required surgery (arterial thrombectomy of the right lower extremity) in April 2009.  Dr. K. also opined that the Veteran was totally disabled and has chronic obstructive pulmonary disease with asthma.

In this case, a VA examiner in March 2014 reviewed the Veteran's medical history, and noted the current severity of the service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.  Records show that the Veteran used inhalational bronchodilatory therapy daily, as well as daily medications; and that he had been prescribed a course of Prednisone and antibiotics for intermittent bouts of acute bronchitis approximately twice a year.  He did not require outpatient oxygen therapy, and had no episodes of respiratory failure in the past twelve months.  

In assessing the functional impact of the Veteran's service-connected disability, the March 2014 examiner opined that the Veteran's pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma does impact his ability to work.  In describing the impact, the March 2014 examiner explained that the Veteran's respiratory and pulmonary disabilities impaired his ability to perform work-related duties such as, but not limited to, prolonged walking, climbing stairs, and lifting.

Here, the Board finds that neither the March 2014 VA examiner nor the Veteran's treating physician has described total occupational impairment due to the Veteran's service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.

The Veteran has asserted that he is unemployable due to his service-connected disability.  To this extent, his statement is of some probative value.  Significantly, the Board finds that the Veteran's physical limitations due to dyspnea and fatigue have been corroborated by a VA examiner in March 2014.  However, there are no sedentary work restrictions.  His experience as a heavy equipment operator is relevant, in that such work would not likely required prolonged walking, climbing stairs, or lifting.  Rather, such work is performed seated.  The overall evidence does not demonstrate that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.  Ultimately, the Board places far more probative weight on the findings of VA examiners, who considered the Veteran's complaints and his work history, as well as the results of recent evaluations of his service-connected disability.  While the Board recognizes that the Veteran's prognosis for improvement remains guarded, the evidence does not support a finding of unemployability due to service-connected disability.

In this case, the objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disability.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt 

doctrine is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for peripheral vascular disease, to include as secondary to pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma, is denied.

The claim of entitlement to a TDIU is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


